Exhibit 10.2

 

SECOND AMENDMENT TO THE OXFORD INDUSTRIES, INC.

NON-QUALIFIED DEFERRED COMPENSATION PLAN

 

Pursuant to § 9.1 of the Oxford Industries, Inc. Non-Qualified Deferred
Compensation Plan (the “Plan”), Oxford Industries, Inc. (the “Company”) hereby
amends the Plan as follows:

 

1.

 

Effective as of January 1, 2005, the second sentence of Section 4.4 of the Plan
shall be amended to read as follows:

 

“Any Matching Contribution shall be credited to each Account in the January
following the Plan Year during which the deferred Compensation to which the
Matching Contribution relates was credited to each Account.”

 

2.

 

Except as specifically set forth herein, the terms of the Plan shall remain in
full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
on the date set forth below.

 

OXFORD INDUSTRIES, INC.

By:

 

/s/ Dominic C. Mazzone

   

Dominic C. Mazzone

   

Vice President, General Counsel and

Secretary

Date:

 

November 29, 2004